Citation Nr: 1757976	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  09-21 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from August 1966 through June 1968.  
This appeal comes to the Board of Veterans' Appeals ("Board") from a May 2008 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Oakland, California (hereinafter Agency of Original Jurisdiction ("AOJ")).

The Veteran's appeal has previously been before the Board.  Most recently, in May 2016, the Board denied the Veteran's claim for entitlement to service connection for diabetes mellitus, type II.  Thereafter, the Veteran appeal this denial to the Court of Appeals for Veterans Claims ("CAVC/Court").  In May 2017, the Court granted a Joint Motion for Remand ("JMR"), which found the Board had provided an inadequate statement of the reasons and bases for finding the Veteran not credible and denying his claim.  The JMR remanded the Veteran's appeal back to the Board for further consideration.  

After the Veteran's appeal had been returned to the Board, the Veteran's representative requested an extension in order to submit additional evidence argument.  In October 2017, additional arguments were received and associated with the veteran's claims file. 

The Board observes that service connection for a skin disability was recently awarded in an April 2017 rating decision.  The Veteran responded by submitting a notice of disagreement with the initial disability assigned in October 2017.  While a statement of the case has not been issued addressing the notice of disagreement, the Board declines to take jurisdiction of this matter for the purpose of ordering that a statement of the case be issued as it is clear from the file that the AOJ has recognized the notice of disagreement and is working on the appeal. For example, the AOJ sent the Veteran a  letter in October 2017 acknowledging receipt of his notice of disagreement and explaining what action the AOJ was taking in response.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The evidence of record is in equipoise as to whether the Veteran served along Demilitarized Zone ("DMZ") from January 1967 through June 1968, while he was stationed in Korea during the Vietnam War. 

2.  The Veteran is presumed to have been exposed to herbicides during service in Korea when working along the DMZ.

3.  The Veteran's diabetes mellitus is etiologically related to his active military service.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for service connection for diabetes mellitus have been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 1154, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

In regards to the Veteran's claims for entitlement to service connection, the Board finds that VA notified the Veteran, in correspondence February 2008 and June 2010 of the information and evidence needed to substantiate and complete his claim including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the February 2008 and June 2010 VCAA notices, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

General Laws and Regulations Governing Entitlement to Service Connection:

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  Diabetes mellitus, type II, is among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.

Additionally, VA regulations recognize additional methods of establishing in-service exposure to herbicides.  Notably, a Veteran who during active military service between April 1, 1968, and August 31, 1971, served in a unit that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, as determined by the Department of Defense ("DOD,") shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307 (a)(6)(iv); 76 Fed. Reg. 4,245 - 4,247 (January 25, 2011).  This amendment is effective for all claims received by VA on or after February 24, 2011, and to claims pending before VA on that date, which includes the current appeal. 

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be competent evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

That being the relevant, generalized, law applicable to the Veteran's claim, the Board first observes that the Veteran has been diagnosed with diabetes mellitus, type II.  Therefore, the Board finds the Veteran has satisfied the first element of service connection.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Moreover, and as noted above, the Board finds that diabetes mellitus, type II, is among the diseases listed in 38 C.F.R. § 3.309(e) for which presumptive service connection is available based on in-service herbicide exposure.

Second, the Board acknowledges the Veteran's assertion that he was exposed to herbicides while on active duty service in Korea.  However, neither the Veteran nor the evidence of record, suggests he was exposed to herbicides while serving inside the territorial land boarders of the Republic of Vietnam.  Because the Veteran's available service personnel records do not show that he had in-country duty in Vietnam, his active service does not meet the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Accordingly, because the Veteran did not have active service in Vietnam, his in-service herbicide exposure cannot be presumed.  See 38 C.F.R. §§ 3.307, 3.309.

However, VA regulations recognize additional methods of establishing in-service exposure to herbicides.  Notably, a Veteran who during active military service between April 1, 1968, and August 31, 1971, served in a unit that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, as determined by the Department of Defense ("DOD,") shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307 (a)(6)(iv); 76 Fed. Reg. 4,245 - 4,247  (January 25, 2011).  This amendment is effective for all claims received by VA on or after February 24, 2011, and to claims pending before VA on that date, which includes the current appeal. 

As applied to the Veteran, his military personnel records show he was assigned to the 7th Ordinance Company, with service in Korea from January 1967 through June 1968.  The Board has additionally obtained information from the Joint Services Records Research Center ("JSRRC"), which reports that the Veteran was stationed in Yongsan, Korea, which is located approximately 27 miles away from the DMZ.  Based on this information, the Board denied the Veteran's claim for entitlement to service connection for diabetes, as there was no evidence which conclusively found he served in proximity to the DMZ.  

The Veteran's claim has since been returned to the Board, via JMR, from the Court.  Specifically, the parties to the JMR found the Board provided an inadequate statement of reasons and bases for denying the Veteran's claim.  Following a thorough review of the evidentiary record, and after resolving all doubt in the Veteran's favor, the Board agrees, and finds that the Veteran has provided credible evidence and testimony that he served and/or traveled to, areas around the DMZ on a regular and routine basis between March 1968 through June 1968.  

In statements to the Board, the Veteran argues he was exposed to herbicides while stationed in Korea during his active duty service.  Specifically, the Veteran reports that his military occupational specialty ("MOS") was that of a propellant and explosive specialist.  During his active duty service in Korea, specifically during the time period from March 1968 through June 1968, the Veteran reports that he was assigned to perform maintenance and inspections on guided missiles, fuel chambers, and test missiles.  The Veteran has further reported that these duties required him to travel to various sites located within Korea, including those facilities located proximate to the DMZ.  The Veteran has specifically identified traveling to two locations, Camp Casey and Camp Kitty Hawk (now known as Camp Bonifas).  The Veteran supplied geographical information for these sites, which shows that Camp Bonifas is located approximately 400 meters from the DMZ. 

As noted briefly above, the Board had previously denied the Veteran's claim for service connection on the basis that his statements and testimony were not credible.  In finding the Veteran not credible, the Board relied upon a March 2012 response from the JSSRC, which found the history reports of the Veteran's unit did not mention or document any specific duties along the DMZ.  Based on this absence of evidence, the Board found the Veteran's statements to be not credible.  However, upon further consideration of the above evidence, the Board agrees with the parties to the JMR that the lack of specific evidence does not definitively prove that the Veteran's lay reports and testimony are not credible.  

Moreover, the Board finds the evidence of record contains sufficient circumstantial evidence that supports the Veteran's contention.  Specifically, in the March 2012 response from the JSSRC, it was noted that the documented mission of the Veteran's unit, the 7th Ordinance Company, was to "provide direct and general supply and maintenance support for special ammunition, guided missiles, and large rockets; provide for receipt, storage, issue, and evacuation of special ammunition, guided missiles, large rockets; provide technical assistance and limited on-site maintenance to supported units; provide two mobile special ammunition supply points when directed."  Considering this mission statement, and the Veteran's MOS, it seems reasonable to believe that the Veteran would have been required to travel to various military sites located around Korea, including along the DMZ, and that during such travel he would have been exposed to herbicides. 

The Board additionally notes that the two places identified by the Veteran, as locations he traveled to, are located along the DMZ.  As noted above, Camp Bonifas is located approximately 400 meters from the DMZ.  More significantly, the Board observes that members who were stationed at Camp Casey, from April 1968 through August 1971, are presumed to have been exposed to herbicides.  See M21-1, Part IV.ii.1.H.4.  As the Veteran reported traveling to Camp Casey between March 1968 through June 1968, it seems reasonable to believe he would have been exposed to herbicides. 

Based upon the above findings, the Board has determined that the evidence of record is at the very least in equipoise as to whether the Veteran served along DMZ from January 1967 through June 1968, while he was stationed in Korea during the Vietnam War.  Throughout his appeal, the Veteran has provided credible and consistent lay evidence about the time and circumstances of his duties while on active duty in Korea.  These statements have consistently reported that the Veteran's MOS required that he travel to sites along the DMZ in order to provide maintenance and quality inspections of rockets and other ammunitions.  

As for the evidence against the Veteran's claim, the Board notes that the JSRRC has been unable to find or identify specific reports that unequivocally document that the veteran traveled to various sites along the DMZ during his active duty service.  However, the Board finds that this lack of evidence provided by the DOD and the JSRRC does not outweigh the Veteran's credible and consistent testimony.  As such, the Board finds there is sufficient evidence in the Veteran's favor that he was exposed to herbicides during his time in Korea during the Vietnam war.  These facts trigger the presumption of service connection for diabetes mellitus.   In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for diabetes mellitus is warranted.  

	(CONTINUED ON NEXT PAGE)



ORDER

Subject to the laws and regulations governing the award of monetary benefits, entitlement to service connection for diabetes mellitus, type II, is granted. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


